DETAILED ACTION
This is in response to application filed on December 19th, 2019 in which claims 1-15 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the following:
The term “build” should read “built”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Clarification is requested of [0013], as it is unclear how the two definitions of pitch ‘p’ provided are synonymous
[0101] “build” should read “built”
Appropriate correction is required.
Claim Objections
Claim(s) 1, 3, 5-15 is/are objected to because of the following informalities: 
Claim 1 Lines 2-5 are objected to for reciting in Lines 2-3 a plurality of steel strands having singular steel strand diameter and singular steel strand centre, but then reciting a plurality of steel strand centres in Lines 4-5
Similar objection to Claim 1 Line 8 “said steel strand diameter” is singular while there seems to be a plurality of steel strands each with steel strand diameters, wherein Line 8 can be a specific steel strand diameter among the plurality of steel strands or can be a recitation applicable to each of the plurality of steel strands
Claim 3 “said organic primer is one out of the group comprising” needs review whether it is meant to be a Markush group with the term “the group” and therefore can read “the group consisting of…zirconates and organo functional titanates.”  See MPEP 2173.05(h)
Claim 5 Lines 1-2 is objected to for similar reasons aforementioned, wherein a plurality of steel strands are recited to have a singular core with singular core diameter
Similarly, Claim 5 Lines 3 and 9 “said steel filaments” are objected to for belonging to “a plurality of steel strands” but at least Lines 4-8 seem directed to steel filaments for a singular steel strand based on the illustrations
Similarly, Claim 5 Line 9 “said core” needs review for how to relates back to a plurality of steel strands
Similarly, Claim 6 Lines 1-2 “the steel filaments of the outer layer” needs review as to how it relates back to the plurality of steel strands
Claim 6 Line 2 “final lay length of said steel strands” needs review as to how it relates to Claim 5 Line 5 “the same final lay length” for intermediate and outer layer of said steel filaments, not only because of the plurality/singular issue, but also because the “final lay length of said steel strands” seems to be the same as “final lay length” of intermediate and outer layer and therefore antecedent basis also needs review
Claim 7 Line 1 is claiming a singular outer layer for a plurality of steel strands, therefore further affecting all the recitation of filaments in the body of Claim 7
Claim 8 is referring to a singular steel strand which needs to be related clearly back to the plurality of steel strands
Claim 9 before “wherein” consider adding --for-- or --in--
Claim 10 claiming a singular core for a plurality of steel strands needs review for how this singular core relates back to the plurality of steel strands
Claim 11 claiming a singular core for a plurality of steel strands needs review for how this singular core relates back to the plurality of steel strands
Relatedly, Claim 11 Line 2 “all core steel filaments” is not clearly related back to whether it is of a singular core among all the steel strands or is all core steel filaments of all steel strands
Claims 12 and 13 therefore reciting “number of core steel filaments” may need to be clearly related back to the plurality of steel strands based on their dependency on Claim 11
Claim 14 claiming a singular core for a plurality of steel strands needs review for how this singular core relates back to the plurality of steel strands
Claim 15 “steel filaments of said steel strands” is also affected by the relation of “said steel filaments” in Claim 5 back to the plurality of steel strands
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection; in light of the aforementioned objections, it is interpreted that all the steel strands are the same and therefore all of the singular/plural issues are interpreted as though it can be for one element of a single steel strand and yet can also apply to all of the same elements across all steel strands
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (WO 2014/063900), herein Cheng.
Regarding Claim 1, Cheng teaches a belt (see Fig. 1 for 100; [1], [35]) comprising
a plurality of steel strands and a polymer jacket (see Fig. 1 for 105 steel strands and 110 polymer jacket; [13], [14], [35] wherein thermal polyurethane is a polymer),
said belt having a length dimension, a width dimension and a thickness dimension (wherein the existence of the belt indicates that there is a length, width, and thickness dimension),
said steel strands having a steel strand diameter and a steel strand centre (wherein the existence of the steel strands indicate there is at least one steel strand diameter and at least one steel strand centre; wherein it is interpreted that all the steel strands are the same and have the same steel strand diameter and centre),
said steel strands being oriented along the length dimension and held in parallel relationship by said polymer jacket (see Fig. 1; [16]),
wherein said steel strand centres are aligned in the width dimension and wherein neighbouring steel strand centres are separated by a pitch (see Fig. 1 for separation and therefore pitch), characterised in that
the ratio of said steel strand diameter to said pitch is larger than 0.55 (to define pitch-- see Fig. 1 for S1; based on applicant definition in [0013] as the average of centre to centre distances and also applicant Fig. 1, pitch p will be S1+D, wherein D is diameter; see [35] for S1 and D values; wherein pitch p is the average as defined in applicant [0013] based on disclosure of [35]; therefore ratio R = D/p, which is R=D/(S1+D) which is 6.5/(2.5+6.5) based on [35]; therefore R = 0.72 which meets the recitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (WO 2014/063900) in view of Baekelandt et al (USPN 9200405), herein Baekelandt.
Regarding Claim 2, Cheng teaches all the claimed limitations as discussed above in Claim 1.
Cheng does not explicitly teach wherein said steel strands are provided with an organic primer that promotes adhesion between the steel strands and the polymer of said polymer jacket.

Baekelandt teaches wherein said steel strands are provided with an organic primer that promotes adhesion between the steel strands and the polymer of said polymer jacket (Col. 8 Lines 20-23; Col. 9 Lines 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng’s steel strands with the organic primer of Baekelandt in order to promote adhesion (Col. 1 Lines 22-24).
Regarding Claim 3, modified Cheng teaches all the claimed limitations as discussed above in Claim 2.
Baekelandt further teaches wherein said organic primer is one out of the group comprising organo functional silanes, organo functional zirconates or organo functional titanates (Col. 4 Lines 44-46).
Regarding Claim 4, modified Cheng teaches all the claimed limitations as discussed above in Claim 2.
Baekelandt does not explicitly teach wherein said steel strands adhere to said polymer jacket with an adhesion axial force per unit length in newton per millimetre that is at least 20 times the steel strand diameter in mm.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the adhesion axial force per unit length per millimetre and get the recited range, especially as modified Cheng teaches all the materials and structures as recited for this condition.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05.  
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 5-15 is/are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, none of the prior art of record discloses wherein said final lay length of intermediate and outer layers of steel filaments of steel strands is larger than two times and smaller than six times a closing lay length, said closing lay length being that lay length at which the gap between said first steel filaments of the intermediate layer is closed, in conjunction with the other structural limitations, as set forth in the claim.  The use of intermediate and outer layer steel filaments in steel strands is known in the art of belts, but the specific range claimed of the comparison between the final lay length and the closing lay length as claimed by the applicant is novel.  Specifically, prior art Cheng discloses N intermediate and 2N outer layer steel filaments as recited in the application.  Prior art Miyazaki 2010/0300592 also discloses N intermediate and 2N outer layer steel filaments wherein there is a gap between intermediate steel filaments.  However, none of the prior art discloses, teaches, or suggests a specific closing lay length value as defined in the claim and that would therefore teach a final lay length value in the range recited when compared to the closing lay length value.  To estimate a closing lay length and therefore the range as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claims 6-15: Claims 6-15 are indicated allowable at least for depending on Claim 5 which has been indicated with allowable subject matter.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Wang (CN 203638956), Goser (USPN 8789658), Jotti et al (US Publication 2007/0102183), Hou et al (USPN 10160600) directed to the ratio; Matsumara et al (JP 2001/336075) directed to steel cords in a tire having N and 2N intermediate and outer layers; Saar (DE 2326742) directed to no gap as defined by applicant in [0045]; Baranda (USPN 6295799) directed to motivations for pitch ranges; Mitsui et al (EP 2055829) directed to same lay length; Belin et al (USPN 10662582), Gauthier et al (US Publication 2012/0175034), Vanneste et al (USPN 7089723), Takagi (US Publication 2002/0134482) directed to belts in tires; Misrachi (USPN 7272921), Metal Supermarkets (NPL) directed to steel filaments with metallic coatings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732